Case 4:20-cv-11555-MFL-PTM ECF No. 3 filed 07/02/20       PageID.206    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANTRELL V. BROWN,

      Plaintiff,                                   Case No. 20-cv-11555
                                                   Hon. Matthew F. Leitman
v.

STATE OF MICHIGAN, et al.,

     Defendants.
__________________________________________________________________/

            ORDER DIRECTING RESUBMISSION OF FILINGS

      Plaintiff Antrell V. Brown filed this action on June 1, 2020. (See Compl., ECF

No. 1.) The same day, Brown filed a Motion for Permanent Injunction (ECF No. 2).

Both filings were entered on the Court’s docket on July 1, 2020.

      The Court cannot read Brown’s filings because the writing is not dark enough.

The Court therefore is unable to proceed with Brown’s action. Accordingly, the

Court hereby DIRECTS Brown to resubmit his filings in a readable format by no

later than SEPTEMBER 30, 2020.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: July 2, 2020




                                         1
Case 4:20-cv-11555-MFL-PTM ECF No. 3 filed 07/02/20       PageID.207   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 2, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
